DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20160379631, hereinafter Wang).
	Regarding claims 1 and 12, Wang teaches a seat assembly and a method of operating a seat assembly, including:
a seat having a seat base and a seat back; 
an adjustment assembly connected to the seat; 
an electronic control unit (ECU) connected to the seat and the adjustment assembly; and 
a sensor assembly connected to the ECU (See at least Wang: Fig. 1; Abstract);
 (See at least Wang: Para. 0019; Para. 0026).

	Regarding claim 2, Wang teaches the seat assembly of claim 1. Wang further teaches:
wherein the ECU is configured to automatically control the adjustment assembly to adjust the seat according to the received audio independent of any static list of predetermined or stored voice commands or wake-up phrases (See at least Wang: Para. 0026).

	Regarding claim 6, Wang teaches the seat assembly of claim 1. Wang further teaches:
wherein the adjustment assembly includes an audio unit (See at least Wang: Fig. 1).

	Regarding claim 7, Wang teaches the seat assembly of claim 1. Wang further teaches:
wherein the adjustment assembly includes a seat position unit configured to adjust positions of the seat back and the seat base according to the received audio (See at least Wang: Fig. 3, Para. 0023).

	Regarding claim 15, Wang teaches the method of claim 12. Wang further teaches:
wherein the ECU is configured to receive information from the sensor assembly while the occupant is disposed in the seat (See at least Wang: Para. 0026).

	Regarding claim 18, Wang teaches the method of claim 12. Wang further teaches:
wherein activating the adjustment assembly includes activating at least one of a seat position unit, a massage unit, a temperature control unit, and an audio unit (See at least Wang: Fig. 3, Para. 0023).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of TZIRKEL et al. (US 20170171730, hereinafter TZIRKEL).
Regarding claim 3, Wang teaches the seat assembly of claim 1. Wang further teaches:
including an audio filter unit connected to the ECU (See at least Wang: Para. 0019).
Yet, Wang does not explicitly teach:
wherein the audio filter unit is configured to separate a voice of an occupant from ambient noise in said vehicle cabin.
However, in the same field of endeavor, TZIRKEL teaches:
wherein the audio filter unit is configured to separate a voice of an occupant from ambient noise in said vehicle cabin (See at least TZIRKEL: Para. 0045).
It would have been obvious to one of ordinary skill in the art to include in the seat assembly of Wang with audio filter unit as taught by TZIRKEL since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will reduce ambient noise.

Regarding claim 16, Wang teaches the method of claim 12. 
Yet, Wang does not explicitly teach:
including transmitting the received audio to a filter unit; wherein the filter unit is configured to filter out ambient noise from the received audio to isolate a voice of the occupant.
However, in the same field of endeavor, TZIRKEL teaches:
 (See at least TZIRKEL: Para. 0045).
It would have been obvious to one of ordinary skill in the art to include in the seat assembly of Wang with audio filter unit as taught by TZIRKEL since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will reduce ambient noise.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of TZIRKEL as applied to claim 3 above, and further in view of Misu et al. (US 20180050696, hereinafter Misu).
Regarding claim 4, Wang in combination of TZIRKEL teaches the seat assembly of claim 3. 
Although Wang in combination of TZIRKEL teaches separate a voice of an occupant from ambient noise, Wang in combination of TZIRKEL does not explicitly teach:
wherein the received audio includes a first occupant voice, a second occupant voice, and the ambient noise; the audio filter unit is configured to substantially filter out the ambient noise from the first occupant voice to provide a first signal; and the audio filter unit is configured to substantially filter out the ambient noise from the second occupant voice to provide a second signal.
However, in the same field of endeavor, Misu teaches:
wherein the received audio includes a first occupant voice, a second occupant voice, and the ambient noise; the audio filter unit is configured to substantially filter out the ambient noise from the first occupant voice to provide a first signal; and the audio filter unit is configured to substantially filter out the ambient noise from the second occupant voice to provide a second signal (See at least Misu: Para. 0095).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of TZIRKEL and Misu as applied to claim 4 above, and further in view of Kim (US 20210358492, hereinafter Kim).
Regarding claim 5, Wang in combination of TZIRKEL and Misu teaches the seat assembly of claim 4. 
Yet, Wang in combination of TZIRKEL and Misu does not explicitly teach:
wherein the ECU is configured to adjust the seat according to the first signal, and adjust a second seat according to the second signal.
However, in the same field of endeavor, Kim teaches:
wherein the ECU is configured to adjust the seat according to the first signal, and adjust a second seat according to the second signal (See at least Kim: Para. 0159-0160).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the seat assembly of Wang in combination of TZIRKEL and Misu, to incorporate different services for different voices, as taught by Kim, for the benefit of improving riding quality (see at least Kim: Para. 0008-0010).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of SCHOENHERR (US 20210284038, hereinafter SCHOENHERR).
Regarding claim 8, Wang teaches the seat assembly of claim 1. 

wherein the adjustment assembly includes a massage unit having one or more massagers disposed in at least one of the seat base and the seat back; and the ECU is configured to activate the one or more massagers according to the received audio.
However, in the same field of endeavor, SCHOENHERR teaches:
wherein the adjustment assembly includes a massage unit having one or more massagers disposed in at least one of the seat base and the seat back; and the ECU is configured to activate the one or more massagers according to the received audio (See at least SCHOENHERR: Para. 0012).
It would have been obvious to one of ordinary skill in the art to include in the seat assembly of Wang with massage unit as taught by SCHOENHERR since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide massage function.

Regarding claim 9, Wang teaches the seat assembly of claim 1. 
Although Wang teaches controlling seat adjustment assembly, Wang does not explicitly teach:
wherein the adjustment assembly includes a temperature control unit; the ECU is configured to increase and decrease a temperature of said vehicle cabin via the temperature control unit; and the ECU is configured to control seat heating and seat ventilation functions of the temperature control unit that may be connected to the seat base and/or the seat back.
However, in the same field of endeavor, SCHOENHERR teaches:
wherein the adjustment assembly includes a temperature control unit; the ECU is configured to increase and decrease a temperature of said vehicle cabin via the temperature control unit; and the  (See at least SCHOENHERR: Para. 0012).
It would have been obvious to one of ordinary skill in the art to include in the seat assembly of Wang with temperature control as taught by SCHOENHERR since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide comfort for users.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yamamoto et al. (US 20200156539, hereinafter Yamamoto).
Regarding claim 10, Wang teaches the seat assembly of claim 1. 
Yet, Wang does not explicitly teach:
wherein the ECU is configured to identify an occupant in the seat via the sensor assembly.
However, in the same field of endeavor, Yamamoto teaches:
wherein the ECU is configured to identify an occupant in the seat via the sensor assembly (See at least Yamamoto: Para. 0034).
It would have been obvious to one of ordinary skill in the art to include in the seat assembly of Wang with occupant identification as taught by Yamamoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will identify occupant.

Regarding claim 11, Wang in combination with Yamamoto teaches the seat assembly of claim 10. Yamamoto further teaches:
 (See at least Yamamoto: Para. 0031, 0034).
It would have been obvious to one of ordinary skill in the art to include in the seat assembly of Wang with occupant identification as taught by Yamamoto since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will identify occupant.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Haines et al. (US 10223915, hereinafter Haines).
Regarding claim 13, Wang teaches the method of claim 12. 
Yet, Wang does not explicitly teach:
wherein detecting the occupant includes (i) the ECU receiving information from a biometric sensor of the sensor assembly; (ii) comparing the information to a database stored in the ECU; and (iii) loading a respective occupant profile.
However, in the same field of endeavor, Haines teaches:
wherein detecting the occupant includes (i) the ECU receiving information from a biometric sensor of the sensor assembly; (ii) comparing the information to a database stored in the ECU; and (iii) loading a respective occupant profile (See at least Haines: Claim 1).
It would have been obvious to one of ordinary skill in the art to include in the method of Wang with occupant profile loading process as taught by Haines since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will load profile of occupant and save time.

Regarding claim 14, Wang teaches the method of claim 12. 
Yet, Wang does not explicitly teach:
wherein detecting the occupant includes (i) the ECU receiving information from a biometric sensor of the sensor assembly; (ii) comparing the information to a database to identify a corresponding occupant profile; and (iii) creating an occupant profile for the corresponding occupant.
However, in the same field of endeavor, Haines teaches:
wherein detecting the occupant includes (i) the ECU receiving information from a biometric sensor of the sensor assembly; (ii) comparing the information to a database to identify a corresponding occupant profile; and (iii) creating an occupant profile for the corresponding occupant (See at least Haines: Claim 1).
It would have been obvious to one of ordinary skill in the art to include in the method of Wang with occupant profile creating process as taught by Haines since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will create profile of occupant and save time.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Penilla et al. (US 20160104486, hereinafter Penilla).
Regarding claim 17, Wang teaches the method of claim 12. 
Yet, Wang does not explicitly teach:
wherein the received audio corresponds to a physical condition of the occupant.
However, in the same field of endeavor, Penilla teaches:
(See at least Penilla: Para. 0134).
It would have been obvious to one of ordinary skill in the art to include in the method of Wang with audio associates with physical condition of occupant as taught by Penilla since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will detect physical condition of occupant to increase safety.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Al-Dahle et al. (US 20180208209, hereinafter Al-Dahle).
Regarding claim 19, Wang teaches the method of claim 12. 
Yet, Wang does not explicitly teach:
including, after activating the adjustment assembly, automatically requesting and receiving, via the ECU, feedback from the occupant regarding the activation of the adjustment assembly.
However, in the same field of endeavor, Al-Dahle teaches:
including, after activating the adjustment assembly, automatically requesting and receiving, via the ECU, feedback from the occupant regarding the activation of the adjustment assembly (See at least Al-Dahle: Fig. 5; Para. 0071).
It would have been obvious to one of ordinary skill in the art to include in the method of Wang with occupant feedback as taught by Al-Dahle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide satisfaction for occupant.

Regarding claim 20, Wang in combination with Al-Dahle teaches the method of claim 19. Al-Dahle further teaches:
wherein the ECU is configured to update a corresponding occupant profile with the feedback from the occupant; and the ECU is configured to use the feedback in determining future adjustments of the same occupant (See at least Al-Dahle: Fig. 5; Para. 0074).
It would have been obvious to one of ordinary skill in the art to include in the method of Wang with occupant feedback and update as taught by Al-Dahle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide satisfaction for occupant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663